Citation Nr: 0813563	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  06-17 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee strain, 
post-op meniscal tear and anterior collateral ligament 
deficiency. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 






INTRODUCTION

The veteran served on active duty from April 13 to June 15, 
2005. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the above claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

In this case, the veteran contends that he either incurred a 
left knee condition in service, or a left knee condition 
existed prior to service and was aggravated by service.  The 
veteran's pre-entrance exam performed by the Military 
Entrance Processing Station (MEPS) in March 2005, a month 
prior to service, indicated that he sustained a left knee 
injury that required ACL reconstruction in November 2003; 
recovery was uneventful and the veteran was able to resume 
full activities.  The MEPS examiner stated that the veteran 
had a functionally normal left knee.  A left knee surgical 
scar was noted on the veteran's entrance examination.
 
In his June 2005 statement in support of his claim and his 
April 2006 notice of disagreement, the veteran consistently 
reported chronic left knee pain as a result of an in-service 
fall in May 2005.  The veteran's service medical records 
indicate that, in May 2005, his left knee suddenly locked up 
and then buckled, causing him to fall and to have left knee 
pain.  The veteran was treated for patellofemoral syndrome 
and knee joint pain, and was placed on a permanent profile 
that prohibited him from running, jumping, road marching, and 
standing for prolonged periods of time.  

Post-service, the veteran sought VA treatment in June 2005 
for knee pain.  The VA doctor noted that the veteran arrived 
on crutches and complained of medial and lateral left knee 
pain.  The doctor reported that the veteran had normal range 
of motion and x-rays showed no fracture.  The veteran was 
diagnosed with knee pain.  

The veteran underwent a VA orthopedic examination in 
September 2005.  Unfortunately, the examiner failed to 
acknowledge the veteran's account of continued symptomatology 
since service, and instead relied on a lack of treatment 
since separation from service to reach the conclusion that 
any opinion regarding permanent worsening of the left knee 
would be mere speculation.  As such, the examination report 
is not adequate for rating purposes, and this matter must be 
remanded.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination was inadequate where the 
examiner did not comment on the veteran's report of an in-
service injury, but instead relied on the service medical 
records to provide a negative opinion); see also 38 C.F.R. § 
4.2 (2007) (stating that if the findings on an examination 
report do not contain sufficient detail, it is incumbent upon 
the rating board to return the report as inadequate for 
evaluation purposes).  

The veteran has consistently reported, as he is competent to 
do, that he hurt his left knee when he fell in service.  
Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. 
Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay 
testimony is competent to establish the presence of 
observable symptomatology); see also 38 C.F.R. § 3.159(a)(2).  
Based on the medical evidence showing an ACL surgery prior to 
service with a very satisfactory result, a functional knee 
upon entry to service, and the veteran's reports of severe 
left knee pain since the May 2005 fall and resulting 
inability to perform life activities, the Board finds that VA 
is required to provide the veteran with a medical examination 
and to request a medical opinion as to whether the veteran 
either incurred a left knee condition, or has permanently 
worsened his left knee condition, as a result of military 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests should be conducted.  

The examiner should identify any 
disability of the left knee.  If a 
disability is found, the examiner should 
provide an opinion as to the nature and 
date of onset of the disability.  

The examiner should also provide an 
opinion as to whether the veteran's left 
knee disability existed prior to service.  
If the disability is found to have existed 
prior to service, the examiner should 
provide an opinion as to whether it 
increased in severity during service, and 
if so, whether the increase in severity 
was beyond the natural progression of the 
disability.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

2.  Thereafter, readjudicate the veteran's 
claim on appeal.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



